Citation Nr: 0601712	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-27 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for chronic sinusitis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had 9 years active duty service ending in 
December 1957.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which continued the veteran's noncompensable disability 
rating.  A notice of disagreement was received in January 
2002, a statement of the case was issued in September 2003, 
and a substantive appeal was received in September 2003.  A 
RO hearing was held in July 2002.

By rating decision in September 2003, the RO increased the 
veteran's chronic sinusitis rating to 30 percent, effective 
September 21, 2000.  However, the veteran in his substantive 
appeal requested a 50 percent disability rating.  Since the 
veteran did not limit his appeal to a 30 percent rating, the 
Board is required to consider entitlement to all available 
ratings for that condition.  See AB v. Brown, 6 Vet.App. 35, 
39 (1993).  The issue therefore remains in appellate status. 


FINDING OF FACT

The veteran's service-connected chronic sinusitis is 
manifested by complaints of nasal drainage, post-nasal drip, 
headaches, pain and recurrent episodes requiring treatment 
with antibiotics.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 30 percent for chronic sinusitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.97, Diagnostic Code 6511 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in an April 2001 VCAA letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the April 2001 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 2, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  Further, the RO sent out an additional VCAA 
letter in October 2003.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in April 2001, which was prior to the 
December 2001 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, Sheppard Air 
Force Base Hospital records and VA examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded VA examinations in April 2001 and 
February 2004.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected chronic sinusitis warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

This veteran's chronic sinusitis has been evaluated as 30 
percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
6511, which pertains to chronic ethmoid sinusitis. Diagnostic 
Codes 6510 through 6514 pertain to various types of 
sinusitis, each of which is rated pursuant to a general 
rating formula for sinusitis.  Diagnostic Code 6510 pertains 
to chronic pansinusitis sinusitis; 6512 pertains to chronic 
frontal sinusitis; 6513 pertains to chronic maxillary 
sinusitis; and 6514 pertains to chronic sphenoid sinusitis.  
Under the general rating formula, a noncompensable evaluation 
contemplates sinusitis detected by X-ray only.  A 10 percent 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A note following this 
section provides that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97.

The veteran was afforded a VA examination in April 2001.  The 
veteran stated that he had a bilateral Caldwell Luc operation 
in 1953.  He stated that he had six or seven nasal 
polypectomies done after the operation with the last one 
being in 1976.  The veteran complained of post-nasal drip.  
He also stated that he took over the counter medications for 
his sinuses.  The nasal exam showed septum deviated to the 
left with 20 percent obstruction.  No polyps or purulence was 
seen.  The veteran was able to breath through his nose with 
his mouth closed.  A contemporaneous x-ray showed chronic 
sinusitis involving the maxillary sinuses and ethmoid sinuses 
bilaterally.  Mucus membrane thickening was seen in the 
lateral maxillary sinuses and ethmoid sinuses, but was more 
prominent in the maxillary sinuses.  The frontal and sphenoid 
sinuses appeared unremarkable.  

The veteran was afforded another VA examination in February 
2004.  The veteran relayed a similar medical history as the 
April 2001 examination, except that he stated his last 
polypectomy was done in 1977.  He also stated that he had a 
history of allergies for which he took over the counter 
medications.  The nasal exam showed septum deviated to the 
left with 40 percent obstruction.  No polyps or purulence was 
seen.  Facial bones were symmetrical and nontender.  A 
contemporaneous x-ray showed opacification in both maxillary 
sinuses.  An air fluid level seen in the right maxillary 
sinus indicating acute superimposed upon chronic sinusitis.  
The frontal, ethmoid, and sphenoid sinuses were clear and the 
bony margins of the sinuses were intact.  

The medical evidence of record includes VA treatment records 
dated September 1995 to February 2004, and treatment records 
from Sheppard Air Force Base hospital dated October 1996 to 
March 2003.  The records indicated treatment for sinusitis 
and allergies at various times over the years, with the most 
recent treatment for sinusitis from May to July 2002.  

The Board acknowledges the veteran's hearing testimony and 
statements in the record indicating sleeping problems due to 
his sinusitis as well as headaches, drainage and pain.  
However, based on the medical evidence of record, a 50 
percent rating is not warranted under the general ratings 
formula.  Again, a 50 percent evaluation is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  The VA examinations and 
treatment records do not show chronic osteomyelitis.  
Further, based on the treatment records and VA examinations, 
it does not appear that the veteran suffers from near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus.  According to the veteran's own 
testimony, he seeks treatment about every two months.  
Additionally, neither examination has shown purulent 
discharge.  Moreover, according to the veteran's own history, 
his last polypectomy was in 1976 or 1977 and treatment 
records do not show that he has had any recent surgeries.  
Therefore, a preponderance of the evidence is against the 
veteran's claim for an increase evaluation for his chronic 
sinusitis.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


